DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Authenticating a request to access a customer service provider system is regarded as an abstract idea, falling into the category of a certain method of organizing human activity.  However, basing the authentication on identifying a customer mobile device based on device identifiers and evaluating risk factors associated with the customer mobile device is regarded as imposing meaningful limits on the judicial exception thereby integrating the claims into a practical application.  The claims are therefore directed to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0224774 A1 (hereinafter “Pender”).  
With respect to claim 1, Pender discloses 
“a customer interaction channel configured to receive, via an associated customer interaction network, a request to access a customer service provider system, via a device customer service application on a customer mobile device”; Pender, paragraph 0039 (e.g., customer mobile devices send requests); 
“an authentication processor configured to receive customer data and customer input associated with an authentication request sent from the customer mobile device via the network to authenticate a customer, identify a customer mobile device based on device identifiers, and evaluate risk factors associated with the customer mobile device”; Pender, paragraph 0005 (e.g., biometric, account, and device identity data are used to assess the likelihood that a customer is a customer and the device has not been stolen); and
a communication interface, associated with the authentication processor, configured to transmit, via a push notification gateway, a push notification to the device customer service application on the customer mobile device that establishes, via the network, a secure connection between the customer mobile device and the customer service provider system.  Pender, paragraph 0039 (push notification is sent).  
	With respect to claim 4, Pender discloses 
“wherein the risk factors further comprise whether device location services are active on the customer mobile device, whether the customer mobile device has been reported lost or reported stolen, or reports of fraud or compromise from other services on the customer mobile device, or some combination thereof”.  Pender, paragraph 0005 (e.g., biometric, account, and device identity data are used to assess the likelihood that a customer is a customer and a device has not been stolen).  
	With respect to claim 5, Pender discloses 
“wherein the push notification includes an embedded deep link that identifies the customer service provider system in a payload of the push notification”.  Pender, paragraph 0005 (content of push notification provides identification).  
	With respect to claim 6, Pender discloses
“wherein the customer data is derived from caller line identifier data”.  Pender, paragraph 0005 (e.g., biometric, account, and device identity data can be entered or derived from system).  
	With respect to claim 7, Pender discloses
“wherein the customer input is inputted into the customer mobile device”.  Pender, paragraph 0005 (e.g., biometric, account, and device identity data can be entered or derived from system).  
	With respect to claim 15, Pender discloses 
“A system, comprising”: Pender, abstract; 
“one or more processors”; Pender, paragraph 0025; 
“memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to”: Pender, paragraph 0025; 
“receive a customer request to access a customer service provider system”; Pender, paragraph 0039 (e.g., customer mobile devices send requests);
“authenticate a customer based on customer account data and customer input associated with the customer request”; Pender, paragraph 0005 (e.g., biometric, account, and device identity data are used to assess the likelihood that a customer is a customer and the device has not been stolen);
“identify a customer mobile device associated with the customer, based on one or more device identifiers”; Pender, paragraph 0005 (device identity data can be used to identify and authenticate user); and 
“transmit, a push notification comprising a deep link to the customer mobile device, the deep link providing access to the customer service provider system”.  Pender, paragraph 0005 (push notification is sent; content of push notification provides identification).  
	With respect to claim 20, Pender discloses 
“further comprising evaluating risk factors associated with the customer mobile device, wherein the risk factors further comprise whether device location services are active on the customer mobile device, whether the customer mobile device has been reported lost or reported stolen, or reports of fraud or compromise from other services on the customer mobile device, or some combination thereof”.  Pender, paragraph 0005 (e.g., biometric, account, and device identity data are used to assess the likelihood that a customer is a customer and a device has not been stolen).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pender in view of U.S. Patent Application Publication 2014/0324638 A1 (hereinafter “Khalid”).
With respect to claim 2, Pender discloses that the customer service authentication processor can be any sort of computer. E.g., Pender, paragraph 0032. However, Pender does not explicitly disclose a kiosk processor. Khalid discloses a kiosk processor. E.g., Khalid, claim 1. 
Both Pender and Khalid relate to authenticating user devices.  Pender, abstract; Khalid, abstract.  It would have been obvious to one or ordinary skill in the art at the time of filing to include a kiosk processor as taught by Khalid in the method of Pender with the motivation of permitting NFC communication.  See, Khalid, paragraphs 0001-04.
With respect to claim 3, Khalid discloses a device kiosk. E.g., Khalid, claim 1.
Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pender in view of U.S. Patent Number 9,760,885 B1 (hereinafter “Ramalingam”).
	With respect to claim 8, Pender discloses 
“A computer-implemented method, comprising”: Pender, abstract; 
“receiving an authentication request comprising customer data associated with a request by a customer to access a customer service provider system via a device customer service application on a first customer device”; Pender, paragraph 0039 (e.g., customer mobile devices sent requests); 
“authenticating the customer, using an authentication processor, based on the customer data” ; Pender, paragraph 0005 (e.g., biometric, account, and device identity data are used to assess the likelihood that a customer is a customer and the device has not been stolen);
“identifying a second customer device, using the authentication processor”; Pender, paragraph 0005 (any number of customer devices can be authenticated); and
“… transmitting, via a push notification gateway, using a communication interface associated with the authentication processor, a push notification to a device customer service application on the second customer device that establishes a secure connection between the second customer device and the customer service provider system”.  Pender, paragraph 0039 (push notification is sent).  
	Pender does not explicitly disclose determining whether the second customer device is within a predetermined distance from the first customer device.  Ramalingam discloses 
“determining whether the second customer device is within a predetermined distance from the first customer device based on geolocation services active on the first customer device and the second customer device”; Ramalingam, abstract, claims 9 and 17 (geolocation can be used to determine that two user devices are within a predetermined distance for example to create a parent child relationship between them); and
“responsive to determining that the second customer device is within the predetermined distance from the first customer device ….”  Ramalingam, abstract, claims 9 and 17 (geolocation can be used to determine that two user devices are within a predetermined distance for example to create a parent child relationship between them).  
	Both Pender and Ramalingem relate to authentication of user devices.  Pender, abstract; Ramalingem, abstract.  It would have been obvious to one or ordinary skill in the art at the time of filing to include the distance determination feature as taught by Ramalingem in the method of Pender with the motivation of providing users with a simpler and more convenient user experience.  Ramalingem, col. 2, line 35 to col. 3, line 21.  
	With respect to claim 11, Pender discloses 
“further comprising evaluating risk factors associated with at least one of the first customer device and the second customer device, wherein the risk factors further comprise whether device location services are active on a respective customer device, whether the respective customer device has been reported lost or reported stolen, reports of fraud or compromise from other services on the respective customer device, or some combination thereof”.  Pender, paragraph 0005 (e.g., biometric, account, and device identity data are used to assess the likelihood that a customer is a customer and a device has not been stolen).  
	With respect to claim 12, Pender discloses
“wherein the push notification includes an embedded deep link that identifies the customer service provider system in a payload of the push notification”.  paragraph 0005 (content of push notification provides identification).  
With respect to claim 13, Pender discloses
“wherein the customer data is derived from caller line identifier data”.  Pender, paragraph 0005 (e.g., biometric, account, and device identity data can be entered or derived from system).  
	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pender in view of Khalid, as applied to claims 2 and 3 above, and further in view of Ramalingem.  
With respect to claim 9, Khalid discloses a kiosk processor. E.g., Khalid, claim 1. 
	Pender, Khalid, and Ramalingem relate to authentication of user devices.  Pender, abstract; Khalid, abstract; Ramalingem, abstract.  It would have been obvious to one or ordinary skill in the art at the time of filing to include the distance determination feature as taught by Ramalingem in the method of Pender/Khalid with the motivation of providing users with a simpler and more convenient user experience.  Ramalingem, col. 2, line 35 to col. 3, line 21.  
With respect to claim 10, Khalid discloses a device kiosk. E.g., Khalid, claim 1.
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pender in view of Ramalingem, as applied to claims 8 and 11-13 above, and further in view of U.S. Patent Number 11,521,279 B1 (hereinafter “Farnsworth”).  
	With respect to claim 14, neither Pender nor Ramalingem explicitly discloses an authentication token.  Farnsworth discloses “wherein the push notification further comprises an authentication token for authenticating the respective customer device with the customer service provider system”.  Farnsworth, col. 5, line 60 to col. 6, line 34.  
	Pender, Ramalingem, and Farnsworth all relate to authentication of user devices.  Pender, abstract; Ramalingem, abstract; Farnsworth, abstract.  It would have been obvious to include the authentication token feature as taught by Farnsworth in the method of Pender/Ramalingem with the motivation of establishing time limited authenticated access.  Farnsworth, col. 5, line 60 to col. 6, line 34.  
	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pender in view of  Farnsworth.  
	With respect to claim 16, Pender discloses 
“wherein authenticating the customer further comprises: comparing the customer input to the customer account data; authenticating the customer based on the comparison”.  Pender, paragraph 0005 (user input can optionally be compared to customer account data, e.g., username and password).
	Pender does not explicitly disclose an authentication token.  Farnsworth discloses an authentication token.  Farnsworth, col. 5, line 60 to col. 6, line 34.  
	Pender and Farnsworth both relate to authentication of user devices.  Pender, abstract; Farnsworth, abstract.  It would have been obvious to include the authentication token feature as taught by Farnsworth in the method of Pender with the motivation of establishing time limited authenticated access.  Farnsworth, col. 5, line 60 to col. 6, line 34.  
	With respect to claim 17, Farnsworth discloses
“wherein the push notification further comprises the authentication token for authenticating the customer mobile device with the customer service provider system”.  Farnsworth, col. 5, line 60 to col. 6, line 34; col. 10, line 38 to col. 11, line 18 (authentication token can optionally be sent by push notification).  
	With respect to claim 18, Farnsworth discloses 
“wherein the authentication token expires after a predetermined amount of time”.  Farnsworth, col. 5, line 60 to col. 6, line 34 (e.g., amount of time necessary for an inspection).  
	With respect to claim 19, Farnsworth suggests “wherein the predetermined amount of time is one minute”.  Farnsworth, col. 5, line 60 to col. 6, line 34 (authentication token can expire after period sufficient for inspection; in some embodiments one minute may be sufficient for inspection; precise period of time chosen is a matter of design choice).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,733,646 B2 (hereinafter “Douglas”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims, while narrower, are obvious over the claims of Douglas.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bui, Ngoc Duong & Nguyen, Le Thanh Tung, "Implementing Authentication in Mobile Device Management System", Communications in Computer and Information Science 535: 436-446 Springer Verlag (Jan. 1, 2015) (Year: 2015)  discloses authenticating user devices using multiple factors, including device and user data.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN D CIVAN whose telephone number is (571)270-3402. The examiner can normally be reached Monday-Thursday 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ETHAN D. CIVAN
Primary Examiner
Art Unit 3625



/ETHAN D CIVAN/               Primary Examiner, Art Unit 3625